Case 2:12-cr-00092-CB ‘Document 607-3 Filed 04/09/19 Page 1of1

DUPLICATE

Court Name: USDC, WESTERN DISTRICT OF PA
Division: 2

Receipt Number: 24668055687

Cashier ID: meckenro

Transaction Date: 04/09/2019

Payer Name: Daphne Lynn Pattison

nt renin Sen nen ce eee

 

NOTICE OF APPEAL/DOCKETING FEE

For: Daphne Lynn Pattison
Case/Party: D-PAW-2-12-CR-000092-001
Amount : $505 .00

 

CHECK
Check/Money Order Num: 1660
Amt Tendered: $505.00

 

Total Due: $505 .00
Total Tendered: $505.00
Change Amt: $0.00

 

A
